                       So Ordered.

 1             Dated: May 6th, 2019

 2

 3

 4

 5

 6

 7

 8

 9
                          UNITED STATES BANKRUPTCY COURT
10                        EASTERN DISTRICT OF WASHINGTON

11
     IN RE:                                         Chapter 11
12   ASTRIA HEALTH,                                 Case No. 19-01189-11
                Debtor and Debtor In
13              Possession.

14
     IN RE:                                         Chapter 11
15   GLACIER CANYON, LLC,                           Case No. 19-01193-11
                Debtor and Debtor In
16              Possession.

17
     IN RE:                                         Chapter 11
18   KITCHEN AND BATH                               Case No. 19-01194-11
     FURNISHINGS, LLC,
19              Debtor and Debtor In
                Possession.
20

21
                                                                          B USH K ORNFELD         L LP
                                                                                  LAW OFFICES
                                                                           601 Union St., Suite 5000
     Joint Administration Order                 1                       Seattle, Washington 98101-2373
     110865323\V-3                                                         Telephone (206) 292-2110
19-01191-FLK11        Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                 Pg(206)
                                                                                       1 of292-2104
                                                                                              11
 1
     IN RE:                                        Chapter 11
 2
     OXBOW SUMMIT, LLC,                            Case No. 19-01195-11
 3            Debtor and Debtor In
              Possession.
 4

 5
     IN RE:                                        Chapter 11
 6   SHC HOLDCO, LLC,                              Case No. 19-01196-11
               Debtor and Debtor In
 7             Possession.
 8
     IN RE:                                        Chapter 11
 9   SHC MEDICAL CENTER -                          Case No. 19-01190-11
     TOPPENISH,
10              Debtor and Debtor In
                Possession.
11
     IN RE:                                        Chapter 11
12
     SHC MEDICAL CENTER -                          Case No. 19-01192-11
13   YAKIMA,
               Debtor and Debtor In
14             Possession.

15   IN RE:                                        Chapter 11
     SUNNYSIDE COMMUNITY                           Case No. 19-01191-11
16   HOSPITAL ASSOCIATION,
17              Debtor and Debtor In
                Possession.
18

19

20

21
                                                                         B USH K ORNFELD         L LP
                                                                                 LAW OFFICES
                                                                          601 Union St., Suite 5000
     Joint Administration Order                2                       Seattle, Washington 98101-2373
     110865323\V-3                                                        Telephone (206) 292-2110
19-01191-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                Pg(206)
                                                                                      2 of292-2104
                                                                                             11
 1
     IN RE:                                          Chapter 11
 2
     SUNNYSIDE COMMUNITY                             Case No. 19-01197-11
     HOSPITAL HOME MEDICAL
 3   SUPPLY, LLC,
                  Debtor and Debtor In
 4                Possession.
 5
     IN RE:                                          Chapter 11
 6   SUNNYSIDE HOME HEALTH d/b/a                     Case No. 19-01198-11
     ASTRIA HOME HEALTH,
 7              Debtor and Debtor In
                Possession.
 8

 9   IN RE:                                          Chapter 11
     SUNNYSIDE PROFESSIONAL                          Case No. 19-01199-11
10   SERVICES, LLC,
                 Debtor and Debtor In
11               Possession.

12   IN RE:                                          Chapter 11
13   YAKIMA HOME CARE                                Case No. 19-01201-11
     HOLDINGS, LLC,
14              Debtor and Debtor In
                Possession.
15
     IN RE:                                          Chapter 11
16   YAKIMA HMA HOME HEALTH,                         Case No. 19-01200-11
     LLC,                                            ORDER (A) DIRECTING THE JOINT
17
               Debtor and Debtor In                  ADMINISTRATION OF THESE
               Possession.                           CASES, INCLUDING THE USE OF
18                                                   CONSOLIDATED LISTS, AND (B)
                                                     LIMITING SCOPE OF NOTICE
19

20               Upon the motion, dated May 6, 2019, of Astria Health, Glacier Canyon,

21   LLC, Kitchen and Bath Furnishings, LLC, SHC Holdco, LLC, SHC Medical Center
                                                                           B USH K ORNFELD         L LP
                                                                                   LAW OFFICES
                                                                            601 Union St., Suite 5000
     Joint Administration Order                  3                       Seattle, Washington 98101-2373
     110865323\V-3                                                          Telephone (206) 292-2110
19-01191-FLK11         Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                  Pg(206)
                                                                                        3 of292-2104
                                                                                               11
 1   – Toppenish, SHC Medical Center – Yakima, Sunnyside Community Hospital

 2   Association, Sunnyside Community Hospital Home Medical Supply, LLC,

 3   Sunnyside Home Health d/b/a Astria Home Health, Sunnyside Professional

 4   Services, LLC, Yakima Home Care Holdings, LLC, Yakima HMA Home Health,

 5   LLC, and Oxbow Summit, LLC, the above-captioned affiliated debtors and debtors

 6   in possession (collectively, the “Debtors”), pursuant to Rules 1015(b), 2002, and

 7   9007 of the Federal Rules of Bankruptcy Procedure and Rules 1015-1(b) and 2002-

 8   1 of the Local Rules of the United States Bankruptcy Court for the Eastern District

 9   of Washington, for an order (a) authorizing the joint administration of these Cases

10   for procedural purposes only, including the use of consolidated lists, and that the

11   Court maintain one file and one docket for all of the Cases under the lead case: In

12   re Astria Health; and (b) approving a Limited Mailing List and a limited notice

13   procedure (the “Motion”), all as more fully set out in the Motion; and upon

14   consideration of the Declaration of John Gallagher in support of the Motion; it

15   further appearing that the Court has jurisdiction over this matter; and it further

16   appearing that notice of the Motion as set forth therein is sufficient under the

17   circumstances, and that no other or further notice need be provided; and it further

18   appearing that the relief requested in the Motion is in the best interests of the

19   Debtors, their estates and their creditors; and after due deliberation and sufficient

20   cause appearing therefor, it is hereby

21
                                                                         B USH K ORNFELD         L LP
                                                                                 LAW OFFICES
                                                                          601 Union St., Suite 5000
     Joint Administration Order                4                       Seattle, Washington 98101-2373
     110865323\V-3                                                        Telephone (206) 292-2110
19-01191-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                Pg(206)
                                                                                      4 of292-2104
                                                                                             11
 1               ORDERED that the Motion is granted; and it is further

 2               ORDERED that the above-captioned chapter 11 cases be, and hereby are,

 3   consolidated for procedural purposes only and shall be jointly administered by the

 4   Court under Case No. 19-01189-11, which joint administration shall include the

 5   following:

 6               (a)   use of a single pleadings docket for administrative matters under the

 7                     lead case: In re Astria Health; and the filing, lodging and docketing of

 8                     pleadings and orders, where appropriate;

 9               (b)   use of a consolidated mailing matrix (or matrixes), and the combining

10                     of notices to creditors and other parties-in-interest, where appropriate;

11               (c)   combined scheduling of hearings, where appropriate;

12               (d)   consolidated billing by professionals employed by the estates, subject

13                     to review and apportionment of billing should the need arise;

14               (e)   joint and several liability of the Debtors’ estates for general

15                     administrative expenses that equally benefit all the estates; and

16               (f)   joint handling of other administrative matters that may aid in the

17                     expeditious and economical administration of the Debtors’ estates; and

18                     it is further

19

20

21
                                                                             B USH K ORNFELD         L LP
                                                                                     LAW OFFICES
                                                                              601 Union St., Suite 5000
     Joint Administration Order                    5                       Seattle, Washington 98101-2373
     110865323\V-3                                                            Telephone (206) 292-2110
19-01191-FLK11          Doc 3    Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                    Pg(206)
                                                                                          5 of292-2104
                                                                                                 11
 1               ORDERED that nothing contained in this Order or the Motion shall be

 2   deemed or construed as directing or otherwise effecting a substantive consolidation

 3   of the above-captioned cases; and it is further

 4               ORDERED that pleadings in these chapter 11 cases shall be required to bear

 5   a caption substantially in the form of the caption attached hereto as Exhibit A; and

 6   it is further

 7               ORDERED that a docket entry shall be made in each of the above-captioned

 8   cases substantially as follows:

 9                     An Order has been entered in this case directing the
                       procedural consolidation and joint administration of the
10                     chapter 11 cases of Astria Health (Case No. 19-01189-
                       11), Glacier Canyon, LLC (Case No. 19-01193-11),
11                     Kitchen and Bath Furnishings, LLC (Case No. 19-01194-
                       11), Oxbow Summit, LLC (Case No. 19-01195-11), SHC
12                     Holdco, LLC (Case No. 19-01196-11), SHC Medical
                       Center – Toppenish (Case No. 19-01190-11), SHC
13                     Medical Center – Yakima (Case No. 19-01192-11),
                       Sunnyside Community Hospital Association (Case No.
14                     19-01191-11), Sunnyside Community Hospital Home
                       Medical Supply, LLC (Case No. 19-01197-11),
15                     Sunnyside Home Health (Case No. 19-01198-11),
                       Sunnyside Professional Services, LLC (Case No. 19-
16                     01199-11), Yakima Home Care Holdings, LLC (Case No.
                       19-01201-11), and Yakima HMA Home Health, LLC
17                     (Case No. 19-01200-11).

18                     Consult the Docket in Case No. 19-01189-11 for all
                       matters affecting these cases.
19
     and it is further
20

21
                                                                            B USH K ORNFELD         L LP
                                                                                    LAW OFFICES
                                                                             601 Union St., Suite 5000
     Joint Administration Order                   6                       Seattle, Washington 98101-2373
     110865323\V-3                                                           Telephone (206) 292-2110
19-01191-FLK11          Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                   Pg(206)
                                                                                         6 of292-2104
                                                                                                11
 1               ORDERED that the following matters (the “Limited Notice Matters”) shall

 2   be served on a limited service list:

 3                any proposed use, sale, or lease of property of the estate pursuant to § 363
                   and Bankruptcy Rules 2002(a)(2), 4001(b), and 6004;
 4
                  any proposed debtor in possession financing or use of cash collateral;
 5
                  any proposed extension of the Debtors’ exclusive time to file a plan of
 6                 reorganization and solicit acceptance thereof (including, without
                   limitation, the time to file a disclosure statement) pursuant to § 1121 and
 7                 Bankruptcy Rule 3016;

 8                any proposed approval of a compromise or settlement of a controversy
                   pursuant to Bankruptcy Rules 2002(a)(3) and 9019 and/or § 363;
 9
                  any proposed abandonment or disposition of property of the estate
10                 pursuant to § 554 and Bankruptcy Rules 6007(a) or (c);

11                any proposed assumption, assumption and assignment or rejection of
                   contracts or leases pursuant to § 365 and Bankruptcy Rule 6006(a) or (c);
12
                  any proposal to prohibit or condition the use, sale or lease of property
13                 pursuant to § 363 or Bankruptcy Rule 4001(a);

14                any proposed objections to claims pursuant to § 502 or Bankruptcy Rules
                   3002, 3003 or 3007;
15
                  any verified statement filed by any entity or committee (other than those
16                 appointed pursuant to §§ 1102 or 1104) representing more than one
                   creditor pursuant to Bankruptcy Rule 2019(a) and any motion filed in
17                 respect thereof pursuant to Bankruptcy Rule 2019(b);

18                any proposed application for employment of professionals pursuant to
                   §§ 327, 1103 or 1104 or Bankruptcy Rule 2014;
19
                  any proposed application for compensation or reimbursement of expenses
                   of professionals, pursuant to §§ 328, 329, 330, or 331 and Bankruptcy
20
                   Rules 2002(a)(6), 2016, 2017, and 6005; except as provided by other
                   orders of this Court;
21
                                                                            B USH K ORNFELD         L LP
                                                                                    LAW OFFICES
                                                                             601 Union St., Suite 5000
     Joint Administration Order                   7                       Seattle, Washington 98101-2373
     110865323\V-3                                                           Telephone (206) 292-2110
19-01191-FLK11          Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                   Pg(206)
                                                                                         7 of292-2104
                                                                                                11
 1                a hearing on any other contested matter in this Case that requires notice to
                   all creditors or equity holders pursuant to the Bankruptcy Code,
 2                 Bankruptcy Rule 9014, or the LBR; and

 3                all other pleadings, papers, and requests for relief or other order of the
                   Court, except as limited below; and it is further
 4
                 ORDERED that the Limited Notice Matters include all the “first day”
 5
     motions filed on or around the Petition Date; and it is further
 6
                 ORDERED that with respect to the Limited Notice Matters, such matters
 7
     shall be heard on regular notice served by first-class mail upon only: (a) the Office
 8
     of the United States Trustee, (b) the creditors appearing on the list filed in
 9
     accordance with Bankruptcy Rule 1007(d) by the Debtors unless and until a
10
     Committee is appointed and it retains counsel, then in such event, to counsel for the
11
     Committee, (c) the United States of America, by service to the Attorney General of
12
     the United States and the United States Attorney for the Eastern District of
13
     Washington, and any department or agency of the United States of America that is
14
     affected by the Limited Notice Matter until counsel for the United States makes an
15
     appearance on behalf of that department or agency, and, thereafter on that counsel,
16
     (d) the State of Washington, by service to the Attorney General of Washington, and
17
     any department or agency of the State that is affected by the Limited Notice Matter
18
     until counsel for the State makes an appearance on behalf of that department or
19
     agency, and thereafter on that counsel, (e) parties that file with the Court and serve
20
     upon the Debtors requests for notice of all matters in accordance with Bankruptcy
21
                                                                            B USH K ORNFELD         L LP
                                                                                    LAW OFFICES
                                                                             601 Union St., Suite 5000
     Joint Administration Order                   8                       Seattle, Washington 98101-2373
     110865323\V-3                                                           Telephone (206) 292-2110
19-01191-FLK11          Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23Facsimile
                                                                                   Pg(206)
                                                                                         8 of292-2104
                                                                                                11
 1   Rule 2002(i) and who expressly request hard copy service (and absent such request,

 2   will receive service electronically, consistent with LBR 2002-1(b)(3)), (f) all

 3   secured lenders and lenders providing debtor in possession financing, and (g) any

 4   party with a pecuniary interest in the subject matter of the particular Limited Notice

 5   Matter or its counsel (collectively, the “Limited Mailing List”); and it is further

 6               ORDERED that, notwithstanding the foregoing, the relief granted herein

 7   does not affect the rights of all creditors to receive notice of the following matters

 8   or proceedings: (i) the date fixed for filing proofs of claim; (ii) the time fixed for

 9   filing objections to any disclosure statement and any hearing to consider approval

10   of any disclosure statement; (iii) the time fixed for accepting, rejecting, or objecting

11   to confirmation of a plan or any modification thereof and the hearing thereon;

12   (iv) the entry of an order confirming a plan; and (v) a hearing regarding the

13   dismissal or conversion of this Case (the “Complete Notice Matters”); and it is

14   further

15               ORDERED that this Court shall, and hereby does, retain jurisdiction with

16   respect to all matters arising from or related to the implementation and

17   interpretation of this Order.

18                                               ///End of Order///

19

20

21
                                                                              B USH K ORNFELD         L LP
                                                                                      LAW OFFICES
                                                                               601 Union St., Suite 5000
     Joint Administration Order                     9                       Seattle, Washington 98101-2373
     110865323\V-3                                                             Telephone (206) 292-2110
19-01191-FLK11          Doc 3   Filed 05/06/19    Entered 05/06/19    15:44:23Facsimile
                                                                                     Pg(206)
                                                                                           9 of292-2104
                                                                                                  11
 1   PRESENTED BY:

 2   /s/ James L. Day
     JAMES L. DAY (WSBA #20474)
 3   BUSH KORNFELD LLP

 4   SAMUEL R. MAIZEL (Pro Hac Vice pending)
     SAM J. ALBERTS (WSBA #22255)
 5   DENTONS US LLP

 6   Proposed Attorneys for the Chapter 11
     Debtors and Debtors In Possession
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                                          B USH K ORNFELD         L LP
                                                                                  LAW OFFICES
                                                                           601 Union St., Suite 5000
     Joint Administration Order                10                       Seattle, Washington 98101-2373
     110865323\V-3                                                         Telephone (206) 292-2110
19-01191-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   15:44:23 Facsimile
                                                                                 Pg (206)
                                                                                     10 of     11
                                                                                           292-2104
   1                                             Exhibit A
   2

   3

   4

   5

   6

   7                        UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WASHINGTON
   8

   9         In re                               Chapter 11

10           ASTRIA HEALTH, et al.,1             Lead Case No.19-01189-11

                          Debtor and Debtor      Jointly Administered
11
                          In Possession.
12

13

14

15

16
         1
     The Debtors, along with their case numbers, are as follows: Astria Health (19-
17
   01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC
   (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-01196-
18
   11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center - Yakima
   (19-01192-11), Sunnyside Community Hospital Association (19-01191-11),
19
   Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
   Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
20
   01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
   Home Health, LLC (19-01200-11).
21


110865323\V-3
 19-01191-FLK11         Doc 3   Filed 05/06/19   Entered 05/06/19 15:44:23   Pg 11 of 11
